DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 02/03/2021.
Claims 1, 4, 7, 11, and 17-18 have been amended and are hereby entered.
Claims 21-32 have been added.
Claims 2-3, 5, 8-10, 13-16, and 19-20 have been canceled.
Claims 1, 4, 6-7, 11-12, 17-18, and 21-32 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 9, filed 02/03/2021, with respect to drawing objections and claim objections have been fully considered and are persuasive.  The objections to the drawings and claims 4, 7-8, and 17 have been withdrawn. 
Applicant’s arguments with respect to the 102(a)(1) of claims 1-7, 9, 11-12 and 14-20 and 103 rejections of claims 8, 10, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see pages 10-11, filed 02/03/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but they are not persuasive.
First, Applicant argues on page 10 that the present claims are an improved user interface for computing devices and are thus patent eligible. Examiner respectfully disagrees. The functionality of the presently claimed invention, as will be shown below, falls under the Certain Methods of Organizing Human Activity including managing personal behavior and the abstract idea of swapping meeting room reservation by applying the abstract idea using generic GUIs and not an improved user interface for electronic devices.
Second, Applicant argues that evidence supporting the conclusion that a claim element or a combination of elements is/are well-understood, routine and conventional needs to be provided in Step 2B when evaluating whether the claims amount to significantly more than the abstract idea. In the specific fact pattern of the present disclosure, Examiner disagrees. Should any claim element(s) be found to be extra-solution activity, Examiner agrees that evidence must be provided showing that/those element(s), individually and in an ordered combination with any other elements, are well-understood, routine and conventional activity. However, in both the original claim set and the amended claim set all of the additional elements amount to no more than mere instructions to apply the judicial exception using generic computer implementation. Per MPEP 2106.05 I. A., “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer”. Therefore, the original and amended claim sets can be found to not amount to significantly more than the judicial exception without evidence that their elements are well-understood, routine and conventional. Should Applicant amend the claims to include extra-solution activity, then evidence that those element(s) is/are well-understood, routine and conventional would be required and provided by Examiner as appropriate.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 4, 6-7, 11-12, 17-18, and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite swapping meeting rooms between users and managing the swapping of meeting rooms.  
Claim 1 recites the concept of swapping meeting rooms between users and managing the swapping of meeting rooms which is a certain method of organizing human activity including managing personal behavior and interactions between people. Identify at least one factor related to a reservation for a first meeting room; provide a notification indicating that a room swap to a second meeting room for the reservation has already been performed, the second meeting room being different from the first meeting room; request, for the reservation, a room swap back to the first meeting room; transmit a request requesting, for the electronic reservation, a room swap back to the first meeting room; configure one or more settings related to reservations, comprising at least a first setting to in the future perform respective room swaps based on one or more respective factors related to respective reservations all, as a whole fall under the category of managing personal behavior and interactions between people. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a first device, at least one processor, storage accessible to the at least one processor and comprising instructions executable by the at least one processor, a first GUI, a display, a selector, a second device, a second GUI, and an electronic reservation system. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The notification and reservations being “electronic” and the setting being 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a first device, at least one processor, storage accessible to the at least one processor and comprising instructions executable by the at least one processor, a first GUI, a display, a selector, a second device, a second GUI, and an electronic reservation system amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the notification and reservations being “electronic” and the setting being “selectable” similarly amounts to no more than generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 4, 6-7 and 21 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 22 further limits the abstract idea of claim 1 while introducing the additional element of “automatic” respective room swaps. The claim does not integrate the abstract idea into a practical application because the element of “automatic” respective room swaps is recited 
Claim 23 further limit the abstract idea of claim 22 without adding any new additional elements. Therefore, by the analysis of claim 22 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 24 further limits the abstract idea of claim 1 while introducing the additional element of email. The claim does not integrate the abstract idea into a practical application because the element of email is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 25 further limits the abstract idea of claim 1 while introducing the additional element of a hub device. The claim does not integrate the abstract idea into a practical application because the element of a hub device is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using 
Claim 11 recites the concept of swapping meeting rooms between users and managing the swapping of meeting rooms which is a certain method of organizing human activity including managing personal behavior and interactions between people. A method, comprising: identifying at least one need related to a meeting that is associated with a first meeting location; providing a notification indicating that a swap to conduct the meeting at a second meeting location instead of the first meeting location has already been performed, the second meeting location being different from the first meeting location; request, for the meeting, a swap back to the first meeting location; transmitting a request requesting, for the meeting, a swap back to the first meeting location all, as a whole fall under the category of managing personal behavior and interactions between people. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of an electronic reservation system, a first GUI, a display, and a selector. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The notification and reservations being “electronic” similarly amounts to no more than generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an electronic reservation system, a first GUI, a display, and a selector amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the notification and reservations being “electronic” similarly amounts to no more than generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 further limits the abstract idea of claim 11 while introducing the additional element of a device. The claim does not integrate the abstract idea into a practical application because the element of a device is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 26 further limits the abstract idea of claim 11 while introducing the additional elements of a second GUI. The claim does not integrate the abstract idea into a practical application because the element of a device is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The setting being “selectable” similarly amounts to no more than generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 27 further limits the abstract idea of claim 26 while introducing the additional element of “automatic” respective meeting location swaps. The claim does not integrate the abstract idea into a practical application because the element of “automatic” respective meeting location swaps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 28 further limit the abstract idea of claim 27 without adding any new additional elements. Therefore, by the analysis of claim 27 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 29 further limits the abstract idea of claim 11 while introducing the additional element of email. The claim does not integrate the abstract idea into a practical application 
Claim 18 recites the concept of requesting a plurality of individuals to swap reserved meeting rooms and managing the requesting to swap meeting rooms which is a certain method of organizing human activity including managing personal behavior and interactions between people. Determine that no location is available for a first meeting based on one or more meeting requirements indicated by a first user; and responsive to the determination, broadcast location swap requests to a respective creator of a respective meeting that is different from the first meeting, each respective meeting that is different from the first meeting being scheduled to transpire during at least part of the time that the first meeting is scheduled to transpire all, as a whole fall under the category of managing personal behavior and interactions between people. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of at least one processor, a computer readable storage medium (CRSM) that is not a transitory signal comprising instructions executable by at least one processor, a GUI, a display, a selector, and plural devices. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one processor, a computer readable storage medium (CRSM) that is not a transitory signal comprising instructions executable by at least one processor, a GUI, a display, a selector, and plural devices amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 30 further limits the abstract idea of claim 18 without adding any new additional elements. Therefore, by the analysis of claim 18 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 31 further limits the abstract idea of claim 18 while introducing the additional elements of a second GUI. The claim does not integrate the abstract idea into a practical application because the element of a device is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The setting being “selectable” similarly amounts to no more than generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception 
Claim 32 further limits the abstract idea of claim 31 while introducing the additional element of “automatic” respective meeting location swaps. The claim does not integrate the abstract idea into a practical application because the element of “automatic” respective meeting location swaps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 22-24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Pre-Grant Publication No. 2020/0118045, hereafter known as Chung) in view of https://boards.cruisecritic.com/topic/1925610-declining-an-upgrade/ (accessed 04/01/2021, posts published between 03/07/2014 and 04/04/2014, hereafter known as Cruisecritic), further in view of Bathiya (U.S. Pre-Grant Publication No. 2016/0307167, .
Regarding claim 1, Chung teaches:
A first device, comprising: at least one processor (see Fig. 12 element 1200 device and processors 1210 and [0101] "FIG. 12 is a block diagram illustrating components of an example machine 1200 configured to...perform any of the features described herein" and [0102] "The machine 1200 may include processors 1210")
and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to: (see Fig. 12 element 1230 memory and [0102] "The machine 1200 may include processors 1210, memory 1230, and I/O components 1250, which may be communicatively coupled via, for example, a bus 1202" as well as [0102] "the processors 1210 (including, for example, a central processing unit (CPU), a graphics processing unit (GPU), a digital signal processor (DSP), an ASIC, or a suitable combination thereof) may include one or more processors 1212a to 1212n that may execute the instructions 1216" and [0103] "The storage unit 1236 and memory 1232, 1234 store instructions 1216 embodying any one or more of the functions described herein.")
identify at least one factor related to an electronic reservation for a first meeting room (see [0036] "the first user 110 may further be presented with an opportunity to identify the desired (or required) features of the meeting room (see a resources selector portion 142). Such options can include the availability of accommodations for those with special needs (“ADA Access”), Projector availability, Teleconference system availability, and room capacity")
provide, via a first graphical user interface (GUI) presented on a display, an electronic notification indicating that a room swap to a second meeting room for the electronic reservation has already been performed (see Fig. 3 element 362 and [0051] "a conference organization request, reminder, or other notification can be sent to the organizer or invitee(s) (e.g., a...meeting update or change message...), typically including details for the upcoming scheduled meeting...A second notification 362 identifies a different location (Room 763D) and in some implementations, can also include an ‘alert’ symbol (in this case, an exclamation point)." and [0052] "These and other types of meeting notification can be presented at any time prior to the meeting, and can identify the meeting and indicate the location of the meeting as well as any other details that may help the users prepare for the meeting. For example, in the period of time leading up to the meeting, the meeting location may change one or more times")
the second meeting room being different from the first meeting room (see [0051] "an example of a first notification 360 is depicted, whereby the location is identified as the user-selected room (Room 754B). A second notification 362 identifies a different location (Room 763D)" Originally booked meeting in 754B swapped to 763D)
the first GUI comprising a selector that is selectable to request, for the electronic reservation, a room swap  (see [0050] selectable icon 340 allows user to select a different room than the one the system automatically changed the reservation to. Icon 340 may be provided on notifications discussed above)
responsive to selection of the selector, transmit a request to a second device different from the first device requesting, for the electronic reservation, (see [0050] “The system can include provisions for allowing a user to readily access the meeting parameters and manually modify the assigned room. One example of this is illustrated by a selectable icon 340, which when triggered can provide the user with a means of cancelling the booking or searching for a different room” and [0085] “a system can include a data center that can host a cloud-based communication service configured to enable users to…schedule meetings, among other things, through 
and present a second GUI on the display, the second GUI being usable to configure one or more settings related to electronic reservation[[s]] managed by an electronic reservation system (see Fig. 1A element 190 and [0032] "the first user 110 may be presented with a first selectable option (“first option”) 190 to enable auto-booking of a room for the meeting they are currently creating" auto-booking on/off setting at a reservation level)
the second GUI comprising at least a first setting that is selectable to configure the electronic reservation system to in the future perform respective room swaps based on one or more respective factors related to respective electronic reservation[[s]], the second GUI being different from the first GUI (see Fig. 1A element 190 and [0032] "the first user 110 may be presented with a first selectable option (“first option”) 190 to enable auto-booking of a room for the meeting they are currently creating" Fig. 1A GUI different from notification GUI in Fig. 3)
Chung further teaches in [0073] that the organizer of a meeting can “ask a colleague in possession of a desired room during the meeting time to ‘swap’ or make some other arrangements”. Chung also teaches in [0033] a meeting-level setting that can turn automatic meeting room booking on and off (also see Fig. 1A element 190). However, Chung does not explicitly teach that the first GUI selector requests a swap back to the first meeting room, that the first device transmits a request to a second device requesting a room swap back to the first meeting room, or a second GUI usable to configure one or more settings related to reservations managed by an electronic reservation system. However, Cruisecritic teaches:
a  (see page 1 “I received an email today stating that P&O were 
 (see page 1 “I received an email today stating that P&O were pleased to tell me that we had been "upgraded" to a GA cabin, midship on C deck…We actually prefer to be at the aft end of the ship…and as the cabin dimensions etc are identical I phoned P&O and declined the upgrade and asked to be moved back to our original cabin.”)
One of ordinary skill in the art would have recognized that applying the known technique of Cruisecritic to Chung would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cruisecritic to the teaching of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transmitting a request to swap back to an original reserved room into the functionality of a selector. Further, applying transmitting a request to swap back to an original reserved room into the functionality of a selector to Chung would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient requesting of a room swap back to the original meeting room as opposed to searching for the original room again as in Chung [0050].
The combination of Chung and Cruisecritic teaches a second GUI useable to configure settings related to a meeting managed by the reservation system (see Chung citation above and also Cruisecritic Post #5 “I just booked a select fare for a cruise in December and the TA's screen showed three options for upgrades. I think they were: 1. No Upgrade 2. Upgrade within meetings managed by an electronic reservation system. However, Bathiya teaches:
and present a second GUI on the display, the second GUI being usable to configure one or more settings related to electronic reservations managed by an electronic reservation system (see [0044] "a flag called “Allow System to Change the Meeting Room” can be used at an organization level" and [0049] "the administrator has an access to such global level flag. This flag decides the default behavior of each meeting at an organization level. Alternatively, a similar flag is available at the meeting level and the meeting owner is able to override the default value set at an organization level for each meeting.”)
the second GUI comprising at least a first setting that is selectable to configure the electronic reservation system to in the future perform respective room swaps based on one or more respective factors related to respective electronic reservations (see [0044] "a flag called “Allow System to Change the Meeting Room” can be used at an organization level" and [0049] "the administrator has an access to such global level flag. This flag decides the default behavior of each meeting at an organization level. Alternatively, a similar flag is available at the meeting level and the meeting owner is able to override the default value set at an organization level for each meeting.”)
One of ordinary skill in the art would have recognized that applying the known technique of Bathiya to Chung and Cruisecritic would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bathiya to the teaching of Chung and Cruisecritic would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such GUIs with system-level room swap settings. Further, applying GUIs with system-level room swap settings to Chung and Cruisecritic would have been recognized by one of ordinary skill in 
Regarding claim 4, the combination of Chung, Cruisecritic and Bathiya teaches all of the limitations of claim 1 above. Chung further teaches:
the instructions are executable by the at least one processor to: identify at least one meeting requirement based on input from a user that created the electronic reservation (see [0036] "the first user 110 may further be presented with an opportunity to identify the desired (or required) features of the meeting room (see a resources selector portion 142). Such options can include the availability of accommodations for those with special needs (“ADA Access”), Projector availability, Teleconference system availability, and room capacity...In addition, the system can make reference to previous selections by the user, or frequently booked rooms for this meeting or organizer, and/or a list of favorites for this user or other users, to determine which rooms are most likely to fit the organizer's needs)
the at least one meeting requirement at least in part establishing the at least one factor (see [0036] "the first user 110 may further be presented with an opportunity to identify the desired (or required) features of the meeting room (see a resources selector portion 142). Such options can include the availability of accommodations for those with special needs (“ADA Access”), Projector availability, Teleconference system availability, and room capacity" at least room size and room resources required establish at least in part the at least one factor)
and provide the electronic notification indicating the room swap to the second meeting room based on the second meeting room conforming to the at least one meeting requirement (see [0049] "the system can consider or compare the requirements of each 
Regarding claim 6, the combination of Chung, Cruisecritic and Bathiya teaches all of the limitations of claim 4 above. Chung further teaches:
the at least one meeting requirement pertains to availability of at least one room resource specified by the user (see [0036] "the first user 110 may further be presented with an opportunity to identify the desired (or required) features of the meeting room (see a resources selector portion 142). Such options can include the availability of accommodations for those with special needs (“ADA Access”), Projector availability, Teleconference system availability, and room capacity") 
Regarding claim 22, the combination of Chung, Cruisecritic and Bathiya teaches all of the limitations of claim 1 above. Chung further teaches:
wherein the second GUI comprises a second setting, the second setting being selectable to configure the electronic reservation system to in the future perform automatic respective room swaps based on one or more respective factors related to respective electronic reservations (see Fig. 1A element 140 second interface portion, especially “No Meetings On: Office Holidays” and [0035] "a second interface portion 140 is shown below first option 190, and presents options such as...which dates or periods in 
Regarding claim 23, the combination of Chung, Cruisecritic and Bathiya teaches all of the limitations of claim 22 above. Chung further teaches:
wherein the second setting is different from the first setting (see Fig. 1A element 140 second interface portion, especially “No Meetings On: Office Holidays” and [0035] "a second interface portion 140 is shown below first option 190, and presents options such as...which dates or periods in which no rooms should be booked (e.g., “blackout dates”)" blackout dates (e.g. office holidays) another setting on the GUI that can be set at a system level)
Regarding claim 24, the combination of Chung, Cruisecritic and Bathiya teaches all of the limitations of claim 1 above. Chung further teaches in [0044] "the proposed systems may include provisions for automatically booking, updating, or otherwise modifying rooms for a meeting and notifying a user of such actions. These notifications can occur via a user's electronic calendar, agenda, planner, reminders, to-do list, ‘toasts’ (pop-up messages), or other communications associated with the upcoming meeting." However, Chung does not explicitly teach the notifications being provided via email. However, Bathiya further teaches:
wherein the first GUI is provided via email to a person that created the electronic reservation (see [0060] "If the next meeting owner agrees to make the resource change, then processing proceeds to step S285 where resource booking module 315 books that resource and informs the participants of the next meeting about change in the resource by…sending an email")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 26, the combination of Chung and Cruisecritic teaches all of the limitations of claim 11 below. Chung further teaches:
presenting a second GUI on the display, the second GUI being usable to configure one or more settings related to meeting[[s]] managed by an electronic reservation system (see Fig. 1A element 190 and [0032] "the first user 110 may be presented with a first selectable option (“first option”) 190 to enable auto-booking of a room for the meeting they are currently creating" auto-booking on/off setting at a reservation level)
the second GUI comprising at least a first setting that is selectable to configure the electronic reservation system to in the future perform respective meeting location swaps based on one or more respective needs related to respective meeting[[s]], the second GUI being different from the first GUI (see Fig. 1A element 190 and [0032] "the first user 110 may be presented with a first selectable option (“first option”) 190 to enable auto-booking of a room for the meeting they are currently creating" Fig. 1A GUI different from notification GUI in Fig. 3)
The combination of Chung and Cruisecritic teaches a second GUI useable to configure settings related to a meeting managed by the reservation system (see Chung citation above and also Cruisecritic Post #5 “I just booked a select fare for a cruise in December and the TA's screen showed three options for upgrades. I think they were: 1. No Upgrade 2. Upgrade within same cabin type 3. Upgrade only if a different cabin type is offered.”), but does not explicitly teach a second GUI usable to configure one or more settings related to meetings
presenting a second GUI on the display, the second GUI being usable to configure one or more settings related to meetings managed by an electronic reservation system (see [0044] "a flag called “Allow System to Change the Meeting Room” can be used at an organization level" and [0049] "the administrator has an access to such global level flag. This flag decides the default behavior of each meeting at an organization level. Alternatively, a similar flag is available at the meeting level and the meeting owner is able to override the default value set at an organization level for each meeting.”)
the second GUI comprising at least a first setting that is selectable to configure the electronic reservation system to in the future perform respective meeting location swaps based on one or more respective needs related to respective meetings (see [0044] "a flag called “Allow System to Change the Meeting Room” can be used at an organization level" and [0049] "the administrator has an access to such global level flag. This flag decides the default behavior of each meeting at an organization level. Alternatively, a similar flag is available at the meeting level and the meeting owner is able to override the default value set at an organization level for each meeting.”)
One of ordinary skill in the art would have recognized that applying the known technique of Bathiya to Chung and Cruisecritic would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bathiya to the teaching of Chung and Cruisecritic would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such GUIs with system-level room swap settings. Further, applying GUIs with system-level room swap settings to Chung and Cruisecritic would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient management of an electronic reservation system, as meeting-level settings to override default system-level room swap settings would reduce the likelihood of a user getting moved to a less preferred room like shown on page 1 of Cruisecritic.
Regarding claim 27, the combination of Chung, Cruisecritic and Bathiya teaches all of the limitations of claim 26 above. Chung further teaches:
wherein the second GUI comprises a second setting, the second setting being selectable to configure the electronic reservation system to in the future perform automatic respective meeting location swaps based on one or more respective needs related to respective meetings (see Fig. 1A element 140 second interface portion, especially “No Meetings On: Office Holidays” and [0035] "a second interface portion 140 is shown below first option 190, and presents options such as...which dates or periods in which no rooms should be booked (e.g., “blackout dates”)" blackout dates (e.g. office holidays) another setting on the GUI that can be set at a system level) 
Regarding claim 28, the combination of Chung, Cruisecritic and Bathiya teaches all of the limitations of claim 27 above. Chung further teaches:
wherein the second setting is different from the first setting (see Fig. 1A element 140 second interface portion, especially “No Meetings On: Office Holidays” and [0035] "a second interface portion 140 is shown below first option 190, and presents options such as...which dates or periods in which no rooms should be booked (e.g., “blackout dates”)" blackout dates (e.g. office holidays) another setting on the GUI that can be set at a system level)
Regarding claim 29, the combination of Chung and Cruisecritic teaches all of the limitations of claim 11 below. Chung further teaches in [0044] "the proposed systems may include provisions for automatically booking, updating, or otherwise modifying rooms for a meeting and notifying a user of such actions. These notifications can occur via a user's electronic calendar, agenda, planner, reminders, to-do list, ‘toasts’ (pop-up messages), or other communications associated with the upcoming meeting." However, Chung does not explicitly teach the notifications being provided via email. However, Bathiya further teaches:
wherein the first GUI is provided via email to a person that created the electronic reservation for the meeting (see [0060] "If the next meeting owner agrees to make the resource change, then processing proceeds to step S285 where resource booking module 315 books that resource and informs the participants of the next meeting about change in the resource by…sending an email")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of email notifications of Bathiya for the assorted notification methods of Chung and Cruisecritic. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Cruisecritic, further in view of Bathiya and Chaturvedi et al. (U.S. Pre-Grant Publication No. 2019/0188619, hereafter known as Chaturvedi).
Regarding claim 7, the combination of Chung, Cruisecritic and Bathiya teaches all of the limitations of claim 6 above. As discussed above, Chung further teaches room resources requirements in [0036] including a projector and a teleconference system. However the combination of Chung, Cruisecritic and Bathiya does not explicitly teach the at least one room resource comprising a white board. However, Chaturvedi teaches:
the at least one room resource comprises a white board
It would have been obvious to one of ordinary skill in the art at the time of filing to include a whiteboard as a room resource as taught by Chaturvedi in the combination of Chung, Cruisecritic and Bathiya since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Cruisecritic.
Regarding claim 11, Chung teaches:
A method, comprising: identifying at least one need related to a meeting that is associated with a first meeting location, the need indicated in an electronic reservation system (see [0082]-[0084] for method of searching for appropriate meeting rooms based on criteria, especially [0084] "The method also includes receiving a start time and an end time for the first meeting event via the first input field, and receiving a first room criterion via the second input field.")
providing, via a first graphical user interface (GUI) presented on a display, an electronic notification indicating that a swap to conduct the meeting at a second meeting location instead of the first meeting location has already been performed, the second meeting location being different from the first meeting location 
the first GUI comprising a selector that is selectable to request, for the meeting, a swap  (see [0050] selectable icon 340 allows user to select a different room than the one the system automatically changed the reservation to. Icon 340 may be provided on notifications discussed above)
and responsive to selection of the selector, transmitting a request requesting, for the meeting, a  (see [0050] “The system can include provisions for allowing a user to readily access the meeting parameters and manually modify the assigned room. One example of this is illustrated by a selectable icon 340, which when triggered can provide the user with a means of cancelling the booking or searching for a different room” and [0085] “a system can include a data center that can host a cloud-based communication service configured to enable users to…schedule meetings, among other things, through various communication modes, such as e-mail, text message, call and video conferencing and the like. A datacenter can include one or more processing servers that are configured to execute various communication services”)
Chung further teaches in [0073] that the organizer of a meeting can “ask a colleague in possession of a desired room during the meeting time to ‘swap’ or make some other arrangements”. However, Chung does not explicitly teach that the first GUI selector requests a swap back to the first meeting room, and responsive to selecting the selector, transmitting a request requesting a room swap back to the first meeting room. However, Cruisecritic teaches:
a  location (see page 1 “I received an email today stating that P&O were pleased to tell me that we had been "upgraded" to a GA cabin, midship on C deck to be precise. We actually prefer to be at the aft end of the ship…and as the cabin dimensions etc are identical I phoned P&O and declined the upgrade and asked to be moved back to our original cabin.”)
and  (see page 1 “I received an email today stating that P&O were pleased to tell me that we had been "upgraded" to a GA cabin, midship on C deck…We actually prefer to be at the aft end of the ship…and as the cabin dimensions etc are identical I phoned P&O and declined the upgrade and asked to be moved back to our original cabin.”)
One of ordinary skill in the art would have recognized that applying the known technique of Cruisecritic to Chung would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cruisecritic to the teaching of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transmitting a request to swap back to an original reserved room into the functionality of a selector. Further, applying transmitting a request to swap back to an original reserved room into the functionality of a selector to Chung would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient requesting of a room swap back to the original meeting room as opposed to searching for the original room again as in Chung [0050].
Regarding claim 12, the combination of Chung and Cruisecritic teaches all of the limitations of claim 11 above. Chung further teaches:
providing the electronic notification by transmitting the electronic notification to a device associated with a person that is creating or has created an electronic reservation for the meeting (see [0044] "the proposed systems may include provisions for automatically booking, updating, or otherwise modifying rooms for a meeting and notifying a user of such actions. These notifications can occur via a user's electronic calendar, agenda, planner, reminders, to-do list, ‘toasts’ (pop-up messages), or other communications associated with the upcoming meeting. Referring to FIG. 3, an implementation of a 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Cruisecritic, further in view of Chaturvedi.
Regarding claim 17, the combination of Chung and Cruisecritic teaches all of the limitations of claim 11 above. Chung further teaches:
the at least one need pertains to availability of at least one location resource (see [0036] "the first user 110 may further be presented with an opportunity to identify the desired (or required) features of the meeting room (see a resources selector portion 142). Such options can include the availability of accommodations for those with special needs (“ADA Access”), Projector availability, Teleconference system availability")
As discussed above, Chung further teaches room resources requirements in [0036] including a projector and a teleconference system. However the combination of Chung and Cruisecritic does not explicitly teach the at least one room resource comprising a white board. However, Chaturvedi teaches:
the at least one room resource comprises a white board (see [0011] "Shared resources comprise any resource or device that is shared amongst a plurality of users within a particular location or organization. Example of shared resources include, for example, a conference room and any equipment within the conference room (e.g., a projector, a whiteboard")
It would have been obvious to one of ordinary skill in the art at the time of filing to include a whiteboard as a room resource as taught by Chaturvedi in the combination of Chung and Cruisecritic since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, .
Claims 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Blair et al. (U.S. Pre-Grant Publication No. 2018/0276576, hereafter known as Blair), further in view of Shaw et al. (U.S. Pre-Grant Publication No. 2017/0186113, hereafter known as Shaw).
Regarding claim 18, Chung teaches:
A computer readable storage medium (CRSM) that is not a transitory signal (see [0104] "The term “machine-readable medium” applies to a single medium, or combination of multiple media, used to store instructions (for example, instructions 1216) for execution by a machine 1200 such that the instructions, when executed by one or more processors 1210 of the machine 1200, cause the machine 1200 to perform and one or more of the features described herein")
the computer readable storage medium comprising instructions executable by at least one processor to: determine that no location is available for a first meeting based on one or more meeting requirements indicated by a first user (see [0072] "the system can search for any rooms that match the meeting criteria for this date and time in a fifth step 930" and [0073] "If, despite a repeated or ongoing search, there are no rooms available that meet the criteria, the system can send a notification to the organizer in a sixth step 932. This provides the organizer an opportunity to perhaps reschedule the meeting, broaden their search parameters, or identify a meeting room manually, or ask a colleague in possession of a desired room during the meeting time to ‘swap’ or make some other arrangements")
and responsive to the determination, present a graphical user interface (GUI) on a display, the GUI comprising a selector that is selectable  (see [0073] "If, despite a repeated or ongoing search, there are no rooms available that meet the criteria, the system can send a notification to the organizer in a sixth step 932. This provides the organizer an opportunity to perhaps reschedule the meeting, broaden their search parameters, or identify a meeting room manually, or ask a colleague in possession of a desired room during the meeting time to ‘swap’ or make some other arrangements" and [0050] “One example of this is illustrated by a selectable icon 340, which when triggered can provide the user with a means of cancelling the booking or searching for a different room. Such an option can be provided at any time prior to the meeting, and may be offered across various notification types”)
As discussed above, Chung teaches the meeting organizer asking a colleague to swap meeting rooms in [0073]. However, Chung does not explicitly teach the selector on the GUI presented in response to determining there are no suitable meeting rooms available broadcasting swap requests to colleagues. Chung also does not explicitly teach each respective meeting that is different from the first meeting is scheduled to transpire at least part of the time the first meeting is scheduled to transpire. 
However, Blair teaches broadcasting a location swap requests to a device associated with a creator of a meeting that is different from the first meeting, the meeting being scheduled to transpire during at least part of the time that the first meeting is scheduled to transpire (see [0033] “a second customer views the reserved appointment made by the first customer and wishes to obtain the appointment. The second customer performs actions in client booking application 203 to request a swap. On device 202, the client booking application 203 receives the request for swap from the second customer. The client booking application 203 may receive entry of a message from the second customer to be sent with the request for the swap… The client booking application 203 exchanges communications with the server booking application 205 to transmit the request for swap, including an optional message and offer amount, from the 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teaching of broadcasting a swap request to a user of meeting that is different from the first meeting of Blair with Chung. As stated in Blair [0004] “It would be desirable to provide a method and a hardware and software system for securely facilitating the transfer of an appointment from one customer to another. One advantage of the system would be enabling the transfer of an appointment from a customer who values the appointment less to another customer who values the appointment more.” By combining the teaching of Blair and Chung, the system could securely transfer the reservation between users as opposed to the meeting organizer without a suitable room asking a colleague and/or making arrangements offline as implied in Chung [0073]. 
The combination of Chung and Blair does not explicitly teach the broadcasting of swap requests to a plurality of devices users each associated with a respective creator of a respective meeting that is different from the first meeting and each respective meeting that is different from the first meeting being scheduled to transpire during at least part of the time that the first meeting is scheduled to transpire. However, Shaw teaches:
present a graphical user interface (GUI) on a display, the GUI comprising a selector that is selectable to broadcast location swap requests to plural devices each associated with a respective creator of a respective meeting that is different from the first meeting
each respective meeting that is different from the first meeting being scheduled to transpire during at least part of the time that the first meeting is scheduled to transpire (see [0052] "a user will now be able to present an offer in exchange for paying a premium if the service provider is able to locate another user willing to take the user's offer, e.g., “I am willing to pay $50 if I can swap my 8:00 pm dinner reservation to 6:00 pm instead.” Responsive to the user's offer, the service provider may now present such an offer to all users who have a dinner reservation at 6:00 pm at restaurant X with the $50 rebate.")
One of ordinary skill in the art would have recognized that applying the known technique of Shaw to Chung would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shaw to the teaching of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such broadcasting of meeting room swap requests to plural user devices. Further, applying broadcasting of meeting room swap requests to plural user devices to Chung would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient requesting of room swaps from the organizer’s colleagues than the one-at-a-time approach of Chung and Blair.
Further, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shaw with Chung and Blair because “If a user is willing to accept the offer, then two users have benefited from this exchange and their user experiences have been enhanced” (see Shaw [0052]). Broadcasting swap requests provides users with a greater chance to benefit from a meeting room swap compared to sending the request to one other user.
Regarding claim 30, the combination of Chung, Blair and Shaw teach all of the limitations of claim 18 above. Shaw further teaches:
wherein the instructions are executable to: responsive to selection of the selector, broadcast the location swap requests to the plural devices (see [0052] "a user will now be able to present an offer in exchange for paying a premium if the service provider is able to locate another user willing to take the user's offer, e.g., “I am willing to pay $50 if I can swap my 8:00 pm dinner reservation to 6:00 pm instead.” Responsive to the user's offer, the service provider may now present such an offer to all users who have a dinner reservation at 6:00 pm at restaurant X with the $50 rebate" broadcast to plurality of users and [0027] “endpoint devices 170A-172A and 170B-172B may belong to and/or be associated with users 160-162, respectively”)
One of ordinary skill in the art would have recognized that applying the known technique of Shaw to Chung would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shaw to the teaching of Chung would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such broadcasting of meeting room swap requests to plural user devices. Further, applying broadcasting of meeting room swap requests to plural user devices to Chung would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient requesting of room swaps from the organizer’s colleagues than the one-at-a-time approach of Chung and Blair.
Further, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shaw with Chung and Blair because “If a user is willing to accept the offer, then two users have benefited from this exchange and their user experiences have been enhanced” (see Shaw [0052]). Broadcasting swap requests provides users with a greater chance to benefit from a meeting room swap compared to sending the request to one other user.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Cruisecritic, Bathiya and Bardwell et al. (U.S. Patent No. 8,644,473, hereafter known as Bardwell).
Regarding claim 21, the combination of Chung, Cruisecritic and Bathiya teaches all of the limitations of claim 1 above. As discussed above Chung teaches in [0085] that “A datacenter can include one or more processing servers… a processing server is operable to execute a reservation module associated with the communication service. The data center may also include one or more storage servers configured to manage one or more data stores comprising data associated with content stored by the communication service and/or data associated with the reservation module”. Bathiya also teaches a system administrator in at least [0049]. However, the combination of Chung, Cruisecritic and Bathiya does not explicitly teach that a person that created a second electronic reservation is associated with the second device. Bardwell further teaches:
wherein the electronic reservation is a first electronic reservation, and wherein the second device is associated with a person that created a second electronic reservation different from the first electronic reservation (see Col. 26 lines 5-7 “a system administrator…may be provided with an administrative interface at the server 210, the reservation database 218” and Col. 16 lines 21-23 “some users, such as system administrators, may be able to create, modify, and delete reservations for any user as desired” admin is person that can create reservations and is associated with second device of server/datacenter)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teaching of a system administrator associated with an electronic reservation server/database of Bardwell with the combination of Chung, Cruisecritic and Bathiya. As Bardwell states in Col. 26 lines 8-10, “The administrative interface may provide a "dashboard" or other overview of the system status, and may display alerts when problems or predefined .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Cruisecritic, Bathiya and Holmes et al. (U.S. Pre-Grant Publication No. 2017/0357917, hereafter known as Holmes).
Regarding claim 25, the combination of Chung, Cruisecritic and Bathiya teaches all of the limitations of claim 1 above. Chung further teaches in [0101] that "Machine 1200 may be embodied as, for example, a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a set-top box (STB), a gaming and/or entertainment system, a smart phone, a mobile device, a wearable device (for example, a smart watch), and an Internet of Things (IoT) device." However, Chung does not explicitly teach that the first device is established by a hub device located in the first meeting room. Holmes teaches:
wherein the first device is established by a hub device located in the first meeting room (see [0204] "meeting space 1 of building A includes…a second device 504-A-1 (e.g., the portable multifunction device 100, or the device 300)" as well as Fig. 5B showing device 504-A-1 located in the meeting space 1 and Fig. 7A-7Z showing interfaces of meeting room device for managing meetings)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a hub device in a first meeting room of Holmes for the generic first device of Chung, Cruisecritic and Bathiya. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Blair and Shaw, further in view of Bathiya.
Regarding claim 31, the combination of Chung and Shaw teaches all of the limitations of claim 18 above. Chung further teaches:
wherein the GUI is a first GUI, and wherein the instructions are executable to: present a second GUI on the display, the second GUI being usable to configure one or more settings related to meeting[[s]] managed by an electronic reservation system (see Fig. 1A element 190 and [0032] "the first user 110 may be presented with a first selectable option (“first option”) 190 to enable auto-booking of a room for the meeting they are currently creating" auto-booking on/off setting at a reservation level)
the second GUI comprising at least a first setting that is selectable to configure the electronic reservation system to in the future perform respective location swaps based on one or more meeting requirements, the second GUI being different from the first GUI (see Fig. 1A element 190 and [0032] "the first user 110 may be presented with a first selectable option (“first option”) 190 to enable auto-booking of a room for the meeting they are currently creating" Fig. 1A GUI different from notification GUI in Fig. 3)
The combination of Chung, Blair and Shaw teaches a second GUI useable to configure settings related to a meeting managed by the reservation system, but does not explicitly teach a second GUI usable to configure one or more settings related to meetings managed by an electronic reservation system. However Bathiya teaches:
wherein the GUI is a first GUI, and wherein the instructions are executable to: present a second GUI on the display, the second GUI being usable to configure one or more settings related to meetings managed by an electronic reservation system (see [0044] "a flag called “Allow System to Change the Meeting Room” can be used at an organization 
the second GUI comprising at least a first setting that is selectable to configure the electronic reservation system to in the future perform respective location swaps based on one or more meeting requirements (see [0044] "a flag called “Allow System to Change the Meeting Room” can be used at an organization level" and [0049] "the administrator has an access to such global level flag. This flag decides the default behavior of each meeting at an organization level. Alternatively, a similar flag is available at the meeting level and the meeting owner is able to override the default value set at an organization level for each meeting.”)
One of ordinary skill in the art would have recognized that applying the known technique of Bathiya to Chung, Blair and Shaw would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bathiya to the teaching of Chung, Blair and Shaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such GUIs with system-level room swap settings. Further, applying GUIs with system-level room swap settings to Chung, Blair and Shaw would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient management of an electronic reservation system, as meeting-level settings to override default system-level room swap settings would reduce the likelihood of a user getting moved to a less preferred room like described in [0050] of Chung.
Regarding claim 32, the combination of Chung, Blair, Shaw and Bathiya teaches all of the limitations of claim 31 above. Chung further teaches:
wherein the second GUI comprises a second setting, the second setting being selectable to configure the electronic reservation system to in the future perform automatic respective location swaps based on one or more respective meeting requirements related to respective meetings (see Fig. 1A element 140 second interface portion, especially “No Meetings On: Office Holidays” and [0035] "a second interface portion 140 is shown below first option 190, and presents options such as...which dates or periods in which no rooms should be booked (e.g., “blackout dates”)" blackout dates (e.g. office holidays) another setting on the GUI that can be set at a system level)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628